Exhibit 10.1

 

 

 

(REGUS LOGO) [c59958001.jpg]

 

Office Service Agreement

 

 

 

 

 

 

 

Agreement Date (mm/dd/yy):

12     /     7  /  2009

Reference No.:

8192-96243

 

Business Center Address:

Bridgewater Center 1180

1200 US Route 22 East, Ste 2000

Bridgewater, NJ 08807

 

 

 

 

Client Address (Not a Regus Center Address):

Company Name:

Novadel Pharmaceutical

Contact Name:

David Bergstrom

Address:

25 Minneakoning Rd

Address:

Flemington NJ 08822

Phone & Email:

908-782-3431/dbergstrom@novadel.com    


 

 

 

 

 

Office Payment Details (excluding tax and excluding services)

 

Office Number

No. of People

Market Office Fee

Monthly Office Fee

 

W2

1

1,580

1,185

 

W3

1

1,440

1,100

 

W4

1

1,100

705

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total per Month

2,990

USD

 

 

 

 

 

Initial Payment

First Month’s Fee

2,990

 

 

Service Retainer

2

5,980

 

 

Total Initial Payment

8,970

 

 

 

 

Monthly Payment

Total Monthly Payment Thereafter

2,990

 

 

 

 

 

 

Length of Agreement:

  Start Date

February 1, 2010

End Date*

January 31, 2011

* All agreements end on the last calendar day of the month.

    Comments:

 

 

 

 

 

 

 

 

 

We are Regus Management Group LLC.,(“Regus”). This Agreement incorporates our
terms of business set out on attached Terms and Conditions which you confirm you
have read and understood. We both agree to comply with those terms and our
obligations as set out in them. Note that the Agreement does not come to an end
automatically. See “Bringing your Agreement to an end”.


 

 

 

Name (printed)     David Bergstrom

 

Name (printed)    Scott Forman

 

 

 

Title (printed)     SVP and COO

 

Title (printed)     Area Sales Manager

 

 

 

Date                    December 7, 2009

 

Date                     December 7, 2009

 

 

 

SIGNED on your behalf (Client)

 

SIGNED on our behalf

 

 

 

/s/ David Bergstrom

 

 /s/ Scott Forman

 

 

o

We would like to keep you informed of the latest product news, special offers
and other marketing information from preferred partners.
If you would like to receive this information then select this box.


--------------------------------------------------------------------------------



TERMS AND CONDITIONS

1. This Agreement
1.1          Nature of this agreement: This agreement is the commercial
equivalent of an agreement for accommodation(s) in a hotel. The whole of the
Center remains in Regus’ possession and control. THE CLIENT ACCEPTS THAT THIS
AGREEMENT CREATES NO TENANCY INTEREST, LEASEHOLD ESTATE OR OTHER REAL PROPERTY
INTEREST IN THE CLIENT’S FAVOR WITH RESPECT TO THE ACCOMMODATION(S). Regus is
giving the Client the right to share with Regus the use of the Center on these
terms and conditions, as supplemented by the House Rules, so that Regus can
provide the services to the Client. This agreement is personal to the Client and
cannot be transferred to anyone else. This agreement is composed of the front
page describing the accommodation(s), the present terms and conditions and the
House Rules.
1.2           Comply with House Rules: The Client must comply with any House
Rules which Regus imposes generally on users of the Center. The House Rules vary
from country to country and from Center to Center and these can be requested
locally.
1.3           Duration: This agreement lasts for the period stated in it and
then will be extended automatically for successive periods equal to the current
term but no less than 3 months (unless legal renewal term limits apply) until
brought to an end by the Client or by Regus. All periods shall run to the last
day of the month in which they would otherwise expire. The fees on any renewal
will be at the then prevailing market rate.
1.4           Bringing this agreement to an end: Either Regus or the Client can
terminate this agreement at the end date stated in it, or at the end of any
extension or renewal period, by giving at least three months written notice to
the other. However, if this agreement, extension or renewal is for three months
or less and either Regus or the Client wishes to terminate it, the notice period
is two months or (if shorter) one week less than the period stated in this
agreement.
1.5          Ending this agreement immediately: To the maximum extent permitted
by applicable law, Regus may put an end to this agreement immediately by giving
the Client notice and without need to follow any additional procedure if (a) the
Client becomes insolvent, bankrupt, goes into liquidation or becomes unable to
pay its debts as they fall due, or (b) the Client is in breach of one of its
obligations which cannot be put right or which Regus have given the Client
notice to put right and which the Client has failed to put right within fourteen
(14) days of that notice, or (c) its conduct, or that of someone at the Center
with its permission or invitation, is incompatible with ordinary office use.
                 If Regus puts an end to this agreement for any of these reasons
it does not put an end to any outstanding obligations, including additional
services used and the monthly office fee for the remainder of the period for
which this agreement would have lasted if Regus had not ended it.
1.6           If the Center is no longer available: In the event that Regus is
permanently unable to provide the services and accommodation(s) at the Center
stated in this agreement then this agreement will end and the Client will only
have to pay monthly office fees up to the date it ends and for the additional
services the Client has used. Regus will try to find suitable alternative
accommodation(s) for the Client at another Regus Center.
1.7          When this agreement ends the Client is to vacate the
accommodation(s) immediately, leaving the accommodation(s) in the same condition
as it was when the Client took it. An exit fee will be charged upon the Client’s
departure or if the Client, at its option, chooses to relocate to different
rooms within the Center. This rate will differ by country and is listed in the
House Rules. Regus reserves the right to charge additional reasonable fees for
any repairs needed above and beyond normal wear and tear. If the Client leaves
any property in the Center Regus may dispose of it at the Client’s cost in any
way Regus chooses without owing the Client any responsibility for it or any
proceeds of sale. The Client will be automatically entered into a Virtual Office
agreement (“VO”) with Regus on Regus’ standard terms at the time for 3 months
(where applicable by law). This VO endeavors to provide business continuity for
the Client as it ensures that Regus can effectively manage its transition
period.
                If the Client continues to use the accommodation(s) when this
agreement has ended the Client is responsible for any loss, claim or liability
Regus incurs as a result of the Client’s failure to vacate on time. Regus may,
at its discretion, permit the Client an extension subject to a surcharge on the
monthly office fee.
1.8           Employees: While this agreement is in force and for a period of
six months after it ends, neither Regus nor the Client may knowingly solicit or
offer employment to any of the other’s staff employed in the Center. This
obligation applies to any employee employed at the Center up to that employee’s
termination of employment, and for three months thereafter. It is stipulated
that the breaching party shall pay the non-breaching party the equivalent of one
year’s salary for any employee concerned. Nothing in this clause shall prevent
either party from employing an individual who responds in good faith and
independently to an advertisement which is made to the public at large.
1.9          Client Representation of Regus Employees: Throughout the duration
of this agreement, Client agrees that neither Client, nor any of Client’s
partners, members, officers or employees will represent, or otherwise provide
legal counsel to, any of Regus’ current or former employees in any dispute with,
or legal proceeding against, Regus, or any of Regus’ affiliates, members,
officers or employees.
1.10         Notices: All formal notices must be in writing to the address first
written above.
1.11         Confidentiality: The terms of this agreement are confidential.
Neither Regus nor the Client must disclose them without the other’s consent
unless required to do so by law or an official authority. This obligation
continues after this agreement ends.
1.12         Applicable law: This agreement is interpreted and enforced in
accordance with the law of the place where the relevant Center is located. Regus
and the Client both accept the exclusive jurisdiction of the courts of such
jurisdiction. If any provision of these terms and conditions is held void or
unenforceable under the applicable law, the other provisions shall remain in
force. In the case of Japan all agreements will be interpreted and enforced by
the Tokyo District Court.
1.13          Enforcing this agreement: The Client must pay any reasonable and
proper costs including legal fees that Regus incurs in enforcing this agreement.
2. Services and Obligations
2.1           Furnished office accommodation(s): Regus is to provide the number
of serviced and furnished office accommodation(s) for which the Client has
agreed to pay in the Center stated in this agreement. This agreement lists the
accommodation(s) Regus has initially allocated for the Client’s use. The Client
will have a non-exclusive right to the rooms allocated to it. Occasionally Regus
may need to allocate different accommodation(s), but these accommodation(s) will
be of reasonably equivalent size and Regus will notify the Client with respect
to such different accommodation(s) in advance.
2.2           Office Services: Regus is to provide during normal opening hours
the services, if requested, described in the relevant service description (which
is available on request). If Regus decides that a request for any particular
service is excessive, it reserves the right to charge an additional fee.
2.3           RegusNET: REGUS DOES NOT MAKE ANY REPRESENTATIONS AS TO THE
SECURITY OF REGUS’ NETWORK (OR THE INTERNET) OR OF ANY INFORMATION THAT THE
CLIENT PLACES ON IT. The Client should adopt whatever security measures (such as
encryption) it believes are appropriate to its circumstances. Regus cannot
guarantee that a particular degree of availability will be attained in
connection with the Client’s use of Regus’ network (or the internet). The
Client’s sole and exclusive remedy shall be the remedy of such failure by Regus
within a reasonable time after written notice.
3. Providing the Services
3.1           Access to the accommodation(s): Regus may need to enter the
Client’s accommodation(s) and may do so at any time. However, unless there is an
emergency or the Client has given notice to terminate, Regus will attempt to
notify the Client verbally or electronically in advance when Regus needs access
to carry out testing, repair or works other than routine inspection, cleaning
and maintenance. Regus will also endeavor to respect reasonable security
procedures to protect the confidentiality of the Client’s business.
3.2           Availability at the start of this agreement: If for any reason
Regus cannot provide the accommodation(s) stated in this agreement by the date
when this agreement is due to start it has no liability to the Client for any
loss or damages but the Client may cancel this agreement without penalty. Regus
will not charge the Client the monthly office fee for accommodation(s) the
Client cannot use until it becomes available. Regus may delay the start date of
this agreement provided it provides to the Client alternative accommodation(s)
that shall be at least of equivalent size to the accommodation(s) stated in this
agreement.
4. Accommodation(s)
4.1           The Client must not alter any part of its accommodation and must
take good care of all parts of the Center, its equipment, fixtures, fittings and
furnishings which you use. The Client is liable for any damage caused by it or
those in the Center with the Client’s permission or at the Client’s invitation
whether express or implied, including but not limited to all employees,
contractors, agents or other persons present on the premises.
4.2           Office furniture and equipment: The Client must not install any
cabling, IT or telecom connections without Regus’ consent, which Regus may
refuse at its absolute discretion. As a condition to Regus’ consent, the Client
must permit Regus to oversee any installations (for example IT or electrical
systems) and to verify that
such installations do not interfere with the use of the accommodation(s) by
other Clients or Regus or any landlord of the building.
4.3           Insurance: It is the Client’s responsibility to arrange insurance
for its own property which it brings in to the Center and for its own liability
to its employees and to third parties. Regus strongly recommends that the Client
put such insurance in place.
5. Use
5.1           The Client must only use the accommodation(s) for office purposes.
Office use of a “retail” or “medical” nature, involving frequent visits by
members of the public, is not permitted.
5.2           The Client must not carry on a business that competes with Regus’
business of providing serviced office accommodation(s).
5.3           The Client’s name and address: The Client may only carry on that
business in its name or some other name that Regus previously agrees.
5.4          Use of the Center Address: The Client may use the Center address as
its business address. Any other uses are prohibited without Regus’ prior written
consent.
6. Compliance
6.1          Comply with the law: The Client must comply with all relevant laws
and regulations in the conduct of its business. The Client must do nothing
illegal in connection with its use of the Business Center. The Client must not
do anything that may interfere with the use of the Center by Regus or by others,
cause any nuisance or annoyance, increase the insurance premiums Regus has to
pay, or cause loss or damage to Regus (including damage to reputation) or to the
owner of any interest in the building which contains the Center the Client is
using. The Client acknowledges that (a) the terms of the foregoing sentence are
a material inducement in Regus’ execution of this agreement and (b) any
violation by the Client of the foregoing sentence shall constitute a material
default by the Client hereunder, entitling Regus to terminate this agreement,
without further notice or procedure.
6.2          The Client’s personal data may be transferred outside the European
Union where Regus has a Center for the purposes of providing the services
herein. Regus has adopted internal rules to ensure data protection in accordance
with European regulations.
7. Regus’ Liability
7.1.          The extent of Regus’ liability: To the maximum extent permitted by
applicable law, Regus is not liable to the Client in respect of any loss or
damage the Client suffers in connection with this agreement, with the services
or with the Client’s accommodation(s) unless Regus has acted deliberately or
negligently in causing that loss or damage. Regus is not liable for any loss as
a result of Regus’ failure to provide a service as a result of mechanical
breakdown, strike, termination of Regus’ interest in the building containing the
Center or otherwise unless Regus does so deliberately or is negligent. In no
event shall Regus be liable for any loss or damage until the Client provides
Regus written notice and gives Regus a reasonable time to put it right. If Regus
is liable for failing to provide the Client with any service under this
agreement then subject to the exclusions and limits set out immediately below
Regus will pay any actual and reasonable expenses the Client has incurred in
obtaining that service from an alternative source. If the Client believes Regus
has failed to deliver a service consistent with these terms and conditions the
Client shall provide Regus written notice of such failure and give Regus a
reasonable period to put it right.
7.2.          EXCLUSION OF CONSEQUENTIAL LOSSES, ETC.: REGUS WILL NOT IN ANY
CIRCUMSTANCES HAVE ANY LIABILITY FOR LOSS OF BUSINESS, LOSS OF PROFITS, LOSS OF
ANTICIPATED SAVINGS, LOSS OF OR DAMAGE TO DATA, THIRD PARTY CLAIMS OR ANY
CONSEQUENTIAL LOSS UNLESS REGUS OTHERWISE AGREES IN WRITING. REGUS STRONGLY
ADVISES THE CLIENT TO INSURE AGAINST ALL SUCH POTENTIAL LOSS, DAMAGE, EXPENSE OR
LIABILITY.
7.3.          Financial limits to Regus’ liability: In all cases, Regus’
liability to the Client is subject to the following limits:
•   Without limit for personal injury or death;
•   Up to a maximum of £1 million / USD$2 million / €1.3 million (or local
equivalent) for any one event or series of connected events for damage to the
Client’s personal property;
•   Up to a maximum equal to 125% of the total fees paid between the date the
Client moved into its accommodation(s) and the date on which the claim in
question arises or £50,000 / USD$100,000 / €66,000 (or local equivalent)
whichever is the higher, in respect of any other loss or damage.
8. Fees
8.1          Taxes and duty charges: The Client agrees to pay promptly (i) all
sales, use, excise, consumption and any other taxes and license fees which it is
required to pay to any governmental authority (and, at Regus’ request, will
provide to Regus evidence of such payment) and (ii) any taxes paid by Regus to
any governmental authority that are attributable to the accommodation(s),
including, without limitation, any gross receipts, rent and occupancy taxes,
tangible personal property taxes, stamp tax or other documentary taxes and fees.
8.2          Service Retainer/Deposit: The Client will be required to pay a
service retainer/deposit equivalent to two months’ of the monthly office fee
(plus VAT/Tax where applicable) upon entering into this agreement unless a
greater amount is specified on the front of this agreement. This will be held by
Regus without generating interest as security for performance of all the
Client’s obligations under this agreement. The service retainer or any balance
after deducting outstanding fees, three months VO fee for the Client’s VO
agreement, and other costs due to Regus, will be returned to the Client after
the Client has settled its account with Regus and funds have cleared.
8.3          Regus may require the Client to pay an increased retainer if
outstanding fees exceed the service retainer/deposit held and/or the Client
frequently fails to pay Regus when due.
8.4          The Client will be charged an office set up fee per occupant. Fee
amounts are located in the House Rules which can be requested at any time.
8.5          Late payment: If the Client does not pay fees when due, a fee will
be charged on all overdue balances. This fee will differ by country and is
listed in the House Rules. If the Client disputes any part of an invoice the
Client must pay the amount not in dispute by the due date or be subject to late
fees. Regus also reserves the right to withhold services (including for the
avoidance of doubt, denying the Client access to its accommodation(s)) while
there are any outstanding fees and/or interest or the Client is in breach of
this agreement.
8.6          Insufficient Funds: The Client will pay a fee for any returned
check or any other declined payments due to insufficient funds. This fee will
differ by country and is listed in the House Rules.
8.7          Regus will increase the monthly office fee each and every
anniversary of the start date of this agreement by a percentage amount equal to
the increase in the All Items Retail Prices Index, or such other broadly
equivalent index which Regus substitutes provided that if the foregoing increase
is not permitted by applicable law, then the monthly office fee shall be
increased as specified in the House Rules. This will only apply to agreements
that have an original start and end date constituting more than a 12 month term.
Renewals will be renewed as per clause 1.3 above and only those renewals with a
start and end date constituting a term of over 12 months will have the same
increase applied.
8.8          Standard services: The monthly office fee and any recurring
services requested by the Client are payable monthly in advance. Unless
otherwise agreed in writing, these recurring services will be provided by Regus
at the specified rates for the duration of this Agreement (including any
renewal). Specific due dates will differ by country and are listed in the House
Rules. Where a daily rate applies, the charge for any such month will be 30
times the daily fee. For a period of less than a month the fee will be applied
on a daily basis.
8.9           Pay-as-you-use and Additional Variable Services: Fees for
pay-as-you-use services, plus applicable taxes, in accordance with Regus’
published rates which may change from time to time, are invoiced in arrears and
payable the month following the calendar month in which the additional services
were provided. Specific due dates will differ by country and are listed in the
House Rules.

Global – Terms & Conditions – August 2009 - lveber



--------------------------------------------------------------------------------



 

 

 

(REGUS LOGO) [c59958002.jpg]

 

Office Service Agreement

 

 

 

 

 

 

 

Agreement Date (mm/dd/yy):

12   /     16   /  2009

Reference No.:

2754551

 

 

Business Center Address:

Bridgewater NJ

1200 Rte 22 East

Bridgewater NJ, 08807

 

 

 

 

 

Client Address (Not a Regus Center Address):

Company Name:

Novadel

Contact Name:

David Bergstrom

Address:

25 Minneakoning Rd

Address:

 Flemington 

NJ

Phone & Email:

    


 

 

 

 

 

Office Payment Details (excluding tax and excluding services)

 

Office Number

No. of People

Market Office Fee

Monthly Office Fee

 

W6

1

860

550

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total per Month

550

USD

 

 

 

 

 

Initial Payment

First Month’s Fee

550

 

 

Service Retainer

2

1,100

 

 

Total Initial Payment

1,650

 

 

Monthly Payment

Total Monthly Payment Thereafter

550

 


 

 

 

 

 

 Length of Agreement:

Start Date

February 1, 2010

End Date*

January 31, 2011

*   All agreements end on the last calendar day of the month.

    Comments:

 

 

 

 

 

 

 

 

 

We are Regus Management Group LLC.,(“Regus”). This Agreement incorporates our
terms of business set out on attached Terms and Conditions which you confirm you
have read and understood. We both agree to comply with those terms and our
obligations as set out in them. Note that the Agreement does not come to an end
automatically. See “Bringing your Agreement to an end”.

 

 

 

Name (printed)     Carol Brunt

 

Name (printed)     Scott Forman

 

 

 

Title (printed)     Administrative Manager

 

Title (printed)     Area Sales Manager

 

 

 

Date                          December 16, 2009

 

Date              December 16, 2009          

 

 

 

SIGNED on your behalf (Client)

 

SIGNED on our behalf

 

 

 

/s/ Carol Brunt

 

/s/ Scott Forman


 

 

o

We would like to keep you informed of the latest product news, special offers
and other marketing information from preferred partners.
If you prefer not to receive this information then select this box.


--------------------------------------------------------------------------------



TERMS AND CONDITIONS

1. This Agreement
1.1          Nature of this agreement: This agreement is the commercial
equivalent of an agreement for accommodation(s) in a hotel. The whole of the
Center remains in Regus’ possession and control. THE CLIENT ACCEPTS THAT THIS
AGREEMENT CREATES NO TENANCY INTEREST, LEASEHOLD ESTATE OR OTHER REAL PROPERTY
INTEREST IN THE CLIENT’S FAVOR WITH RESPECT TO THE ACCOMMODATION(S). Regus is
giving the Client the right to share with Regus the use of the Center on these
terms and conditions, as supplemented by the House Rules, so that Regus can
provide the services to the Client. This agreement is personal to the Client and
cannot be transferred to anyone else. This agreement is composed of the front
page describing the accommodation(s), the present terms and conditions and the
House Rules.
1.2           Comply with House Rules: The Client must comply with any House
Rules which Regus imposes generally on users of the Center. The House Rules vary
from country to country and from Center to Center and these can be requested
locally.
1.3           Duration: This agreement lasts for the period stated in it and
then will be extended automatically for successive periods equal to the current
term but no less than 3 months (unless legal renewal term limits apply) until
brought to an end by the Client or by Regus. All periods shall run to the last
day of the month in which they would otherwise expire. The fees on any renewal
will be at the then prevailing market rate.
1.4           Bringing this agreement to an end: Either Regus or the Client can
terminate this agreement at the end date stated in it, or at the end of any
extension or renewal period, by giving at least three months written notice to
the other. However, if this agreement, extension or renewal is for three months
or less and either Regus or the Client wishes to terminate it, the notice period
is two months or (if shorter) one week less than the period stated in this
agreement.
1.5          Ending this agreement immediately: To the maximum extent permitted
by applicable law, Regus may put an end to this agreement immediately by giving
the Client notice and without need to follow any additional procedure if (a) the
Client becomes insolvent, bankrupt, goes into liquidation or becomes unable to
pay its debts as they fall due, or (b) the Client is in breach of one of its
obligations which cannot be put right or which Regus have given the Client
notice to put right and which the Client has failed to put right within fourteen
(14) days of that notice, or (c) its conduct, or that of someone at the Center
with its permission or invitation, is incompatible with ordinary office use.
                 If Regus puts an end to this agreement for any of these reasons
it does not put an end to any outstanding obligations, including additional
services used and the monthly office fee for the remainder of the period for
which this agreement would have lasted if Regus had not ended it.
1.6           If the Center is no longer available: In the event that Regus is
permanently unable to provide the services and accommodation(s) at the Center
stated in this agreement then this agreement will end and the Client will only
have to pay monthly office fees up to the date it ends and for the additional
services the Client has used. Regus will try to find suitable alternative
accommodation(s) for the Client at another Regus Center.
1.7          When this agreement ends the Client is to vacate the
accommodation(s) immediately, leaving the accommodation(s) in the same condition
as it was when the Client took it. An exit fee will be charged upon the Client’s
departure or if the Client, at its option, chooses to relocate to different
rooms within the Center. This rate will differ by country and is listed in the
House Rules. Regus reserves the right to charge additional reasonable fees for
any repairs needed above and beyond normal wear and tear. If the Client leaves
any property in the Center Regus may dispose of it at the Client’s cost in any
way Regus chooses without owing the Client any responsibility for it or any
proceeds of sale. The Client will be automatically entered into a Virtual Office
agreement (“VO”) with Regus on Regus’ standard terms at the time for 3 months
(where applicable by law). This VO endeavors to provide business continuity for
the Client as it ensures that Regus can effectively manage its transition
period.
                If the Client continues to use the accommodation(s) when this
agreement has ended the Client is responsible for any loss, claim or liability
Regus incurs as a result of the Client’s failure to vacate on time. Regus may,
at its discretion, permit the Client an extension subject to a surcharge on the
monthly office fee.
1.8           Employees: While this agreement is in force and for a period of
six months after it ends, neither Regus nor the Client may knowingly solicit or
offer employment to any of the other’s staff employed in the Center. This
obligation applies to any employee employed at the Center up to that employee’s
termination of employment, and for three months thereafter. It is stipulated
that the breaching party shall pay the non-breaching party the equivalent of one
year’s salary for any employee concerned. Nothing in this clause shall prevent
either party from employing an individual who responds in good faith and
independently to an advertisement which is made to the public at large.
1.9          Client Representation of Regus Employees: Throughout the duration
of this agreement, Client agrees that neither Client, nor any of Client’s
partners, members, officers or employees will represent, or otherwise provide
legal counsel to, any of Regus’ current or former employees in any dispute with,
or legal proceeding against, Regus, or any of Regus’ affiliates, members,
officers or employees.
1.10         Notices: All formal notices must be in writing to the address first
written above.
1.11         Confidentiality: The terms of this agreement are confidential.
Neither Regus nor the Client must disclose them without the other’s consent
unless required to do so by law or an official authority. This obligation
continues after this agreement ends.
1.12         Applicable law: This agreement is interpreted and enforced in
accordance with the law of the place where the relevant Center is located. Regus
and the Client both accept the exclusive jurisdiction of the courts of such
jurisdiction. If any provision of these terms and conditions is held void or
unenforceable under the applicable law, the other provisions shall remain in
force. In the case of Japan all agreements will be interpreted and enforced by
the Tokyo District Court.
1.13          Enforcing this agreement: The Client must pay any reasonable and
proper costs including legal fees that Regus incurs in enforcing this agreement.
2. Services and Obligations
2.1           Furnished office accommodation(s): Regus is to provide the number
of serviced and furnished office accommodation(s) for which the Client has
agreed to pay in the Center stated in this agreement. This agreement lists the
accommodation(s) Regus has initially allocated for the Client’s use. The Client
will have a non-exclusive right to the rooms allocated to it. Occasionally Regus
may need to allocate different accommodation(s), but these accommodation(s) will
be of reasonably equivalent size and Regus will notify the Client with respect
to such different accommodation(s) in advance.
2.2           Office Services: Regus is to provide during normal opening hours
the services, if requested, described in the relevant service description (which
is available on request). If Regus decides that a request for any particular
service is excessive, it reserves the right to charge an additional fee.
2.3           RegusNET: REGUS DOES NOT MAKE ANY REPRESENTATIONS AS TO THE
SECURITY OF REGUS’ NETWORK (OR THE INTERNET) OR OF ANY INFORMATION THAT THE
CLIENT PLACES ON IT. The Client should adopt whatever security measures (such as
encryption) it believes are appropriate to its circumstances. Regus cannot
guarantee that a particular degree of availability will be attained in
connection with the Client’s use of Regus’ network (or the internet). The
Client’s sole and exclusive remedy shall be the remedy of such failure by Regus
within a reasonable time after written notice.
3. Providing the Services
3.1           Access to the accommodation(s): Regus may need to enter the
Client’s accommodation(s) and may do so at any time. However, unless there is an
emergency or the Client has given notice to terminate, Regus will attempt to
notify the Client verbally or electronically in advance when Regus needs access
to carry out testing, repair or works other than routine inspection, cleaning
and maintenance. Regus will also endeavor to respect reasonable security
procedures to protect the confidentiality of the Client’s business.
3.2           Availability at the start of this agreement: If for any reason
Regus cannot provide the accommodation(s) stated in this agreement by the date
when this agreement is due to start it has no liability to the Client for any
loss or damages but the Client may cancel this agreement without penalty. Regus
will not charge the Client the monthly office fee for accommodation(s) the
Client cannot use until it becomes available. Regus may delay the start date of
this agreement provided it provides to the Client alternative accommodation(s)
that shall be at least of equivalent size to the accommodation(s) stated in this
agreement.
4. Accommodation(s)
4.1           The Client must not alter any part of its accommodation and must
take good care of all parts of the Center, its equipment, fixtures, fittings and
furnishings which you use. The Client is liable for any damage caused by it or
those in the Center with the Client’s permission or at the Client’s invitation
whether express or implied, including but not limited to all employees,
contractors, agents or other persons present on the premises.
4.2           Office furniture and equipment: The Client must not install any
cabling, IT or telecom connections without Regus’ consent, which Regus may
refuse at its absolute discretion. As a condition to Regus’ consent, the Client
must permit Regus to oversee any installations (for example IT or electrical
systems) and to verify that
such installations do not interfere with the use of the accommodation(s) by
other Clients or Regus or any landlord of the building.
4.3           Insurance: It is the Client’s responsibility to arrange insurance
for its own property which it brings in to the Center and for its own liability
to its employees and to third parties. Regus strongly recommends that the Client
put such insurance in place.
5. Use
5.1           The Client must only use the accommodation(s) for office purposes.
Office use of a “retail” or “medical” nature, involving frequent visits by
members of the public, is not permitted.
5.2           The Client must not carry on a business that competes with Regus’
business of providing serviced office accommodation(s).
5.3           The Client’s name and address: The Client may only carry on that
business in its name or some other name that Regus previously agrees.
5.4          Use of the Center Address: The Client may use the Center address as
its business address. Any other uses are prohibited without Regus’ prior written
consent.
6. Compliance
6.1          Comply with the law: The Client must comply with all relevant laws
and regulations in the conduct of its business. The Client must do nothing
illegal in connection with its use of the Business Center. The Client must not
do anything that may interfere with the use of the Center by Regus or by others,
cause any nuisance or annoyance, increase the insurance premiums Regus has to
pay, or cause loss or damage to Regus (including damage to reputation) or to the
owner of any interest in the building which contains the Center the Client is
using. The Client acknowledges that (a) the terms of the foregoing sentence are
a material inducement in Regus’ execution of this agreement and (b) any
violation by the Client of the foregoing sentence shall constitute a material
default by the Client hereunder, entitling Regus to terminate this agreement,
without further notice or procedure.
6.2          The Client’s personal data may be transferred outside the European
Union where Regus has a Center for the purposes of providing the services
herein. Regus has adopted internal rules to ensure data protection in accordance
with European regulations.
7. Regus’ Liability
7.1.          The extent of Regus’ liability: To the maximum extent permitted by
applicable law, Regus is not liable to the Client in respect of any loss or
damage the Client suffers in connection with this agreement, with the services
or with the Client’s accommodation(s) unless Regus has acted deliberately or
negligently in causing that loss or damage. Regus is not liable for any loss as
a result of Regus’ failure to provide a service as a result of mechanical
breakdown, strike, termination of Regus’ interest in the building containing the
Center or otherwise unless Regus does so deliberately or is negligent. In no
event shall Regus be liable for any loss or damage until the Client provides
Regus written notice and gives Regus a reasonable time to put it right. If Regus
is liable for failing to provide the Client with any service under this
agreement then subject to the exclusions and limits set out immediately below
Regus will pay any actual and reasonable expenses the Client has incurred in
obtaining that service from an alternative source. If the Client believes Regus
has failed to deliver a service consistent with these terms and conditions the
Client shall provide Regus written notice of such failure and give Regus a
reasonable period to put it right.
7.2.          EXCLUSION OF CONSEQUENTIAL LOSSES, ETC.: REGUS WILL NOT IN ANY
CIRCUMSTANCES HAVE ANY LIABILITY FOR LOSS OF BUSINESS, LOSS OF PROFITS, LOSS OF
ANTICIPATED SAVINGS, LOSS OF OR DAMAGE TO DATA, THIRD PARTY CLAIMS OR ANY
CONSEQUENTIAL LOSS UNLESS REGUS OTHERWISE AGREES IN WRITING. REGUS STRONGLY
ADVISES THE CLIENT TO INSURE AGAINST ALL SUCH POTENTIAL LOSS, DAMAGE, EXPENSE OR
LIABILITY.
7.3.          Financial limits to Regus’ liability: In all cases, Regus’
liability to the Client is subject to the following limits:
•   Without limit for personal injury or death;
•   Up to a maximum of £1 million / USD$2 million / €1.3 million (or local
equivalent) for any one event or series of connected events for damage to the
Client’s personal property;
•   Up to a maximum equal to 125% of the total fees paid between the date the
Client moved into its accommodation(s) and the date on which the claim in
question arises or £50,000 / USD$100,000 / €66,000 (or local equivalent)
whichever is the higher, in respect of any other loss or damage.
8. Fees
8.1          Taxes and duty charges: The Client agrees to pay promptly (i) all
sales, use, excise, consumption and any other taxes and license fees which it is
required to pay to any governmental authority (and, at Regus’ request, will
provide to Regus evidence of such payment) and (ii) any taxes paid by Regus to
any governmental authority that are attributable to the accommodation(s),
including, without limitation, any gross receipts, rent and occupancy taxes,
tangible personal property taxes, stamp tax or other documentary taxes and fees.
8.2          Service Retainer/Deposit: The Client will be required to pay a
service retainer/deposit equivalent to two months’ of the monthly office fee
(plus VAT/Tax where applicable) upon entering into this agreement unless a
greater amount is specified on the front of this agreement. This will be held by
Regus without generating interest as security for performance of all the
Client’s obligations under this agreement. The service retainer or any balance
after deducting outstanding fees, three months VO fee for the Client’s VO
agreement, and other costs due to Regus, will be returned to the Client after
the Client has settled its account with Regus and funds have cleared.
8.3          Regus may require the Client to pay an increased retainer if
outstanding fees exceed the service retainer/deposit held and/or the Client
frequently fails to pay Regus when due.
8.4          The Client will be charged an office set up fee per occupant. Fee
amounts are located in the House Rules which can be requested at any time.
8.5          Late payment: If the Client does not pay fees when due, a fee will
be charged on all overdue balances. This fee will differ by country and is
listed in the House Rules. If the Client disputes any part of an invoice the
Client must pay the amount not in dispute by the due date or be subject to late
fees. Regus also reserves the right to withhold services (including for the
avoidance of doubt, denying the Client access to its accommodation(s)) while
there are any outstanding fees and/or interest or the Client is in breach of
this agreement.
8.6          Insufficient Funds: The Client will pay a fee for any returned
check or any other declined payments due to insufficient funds. This fee will
differ by country and is listed in the House Rules.
8.7          Regus will increase the monthly office fee each and every
anniversary of the start date of this agreement by a percentage amount equal to
the increase in the All Items Retail Prices Index, or such other broadly
equivalent index which Regus substitutes provided that if the foregoing increase
is not permitted by applicable law, then the monthly office fee shall be
increased as specified in the House Rules. This will only apply to agreements
that have an original start and end date constituting more than a 12 month term.
Renewals will be renewed as per clause 1.3 above and only those renewals with a
start and end date constituting a term of over 12 months will have the same
increase applied.
8.8          Standard services: The monthly office fee and any recurring
services requested by the Client are payable monthly in advance. Unless
otherwise agreed in writing, these recurring services will be provided by Regus
at the specified rates for the duration of this Agreement (including any
renewal). Specific due dates will differ by country and are listed in the House
Rules. Where a daily rate applies, the charge for any such month will be 30
times the daily fee. For a period of less than a month the fee will be applied
on a daily basis.
8.9           Pay-as-you-use and Additional Variable Services: Fees for
pay-as-you-use services, plus applicable taxes, in accordance with Regus’
published rates which may change from time to time, are invoiced in arrears and
payable the month following the calendar month in which the additional services
were provided. Specific due dates will differ by country and are listed in the
House Rules.

Global – Terms & Conditions – August 2009 - lveber



--------------------------------------------------------------------------------